DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted November 17, 2021, has been reviewed by the examiner and entered of record in the file.  Claim 14 is cancelled, claims 8, 10-12, and 15 are amended, and claim 16 is newly added.
2.	Applicant previously elected Group II and the species of (1) baclofen, acamprosate, and idalopirdine; (2) formulation/administration together; and (3) oral administration.
3.	Claims 1-7 (Group I) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 8-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2013/0085122; of record), further in view of Arnt et al (International Journal of Neuropsychopharmacology 2010; of record).
	New claim 16 is added to the rejection.
	Claim 8, as amended, is directed to a method for treating Alzheimer in a human subject in need thereof, comprising simultaneously administering to said subject and effective amount of (i) baclofen, or arbaclofen placarbil or 3-(p-chlorophenyl)-4- hydroxybutyric acid acamprosate; (ii) acamprosate 2In re of: 16/694,231Atty. Docket: COHEN105K or homotaurine or ethyl dimethyl ammonio propane sulfonate or taurine or a pharmaceutically acceptable salt thereof; idalopirdine, or pharmaceutical acceptable salt thereof, (more specifically baclofen, acamprosate and idalopirdine), in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 13 is drawn to claim 8, and limits wherein baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 is drawn to claim 8, and limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally. 
	Claim 16 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering simultaneously, orally and twice daily to said subject an effective amount of (i) baclofen or arbaclofen placarbil or 3-(p-chlorophenyl)-4- hydroxybutyric acid or a pharmaceutically acceptable salt thereof at a dose between 6 mg and 15 mg, and (ii) acamprosate or homotaurine or ethyl dimethyl ammonio propane sulfonate or taurine or a pharmaceutically acceptable salt thereof at a dose between 0.4 mg and 50 mg, and (iii) idalopirdine or a pharmaceutically acceptable salt thereof.

	Cohen et al. teach that “the combination of baclofen and acamprosate provides substantial and unexpected benefit to patients with Alzheimer’s disease,” [emphasis added] (paragraph [0014]), and teach a method for treating Alzheimer’s disease in human subject in need thereof, comprising simultaneously administering to said subject an effective amount of baclofen and acamprosate (see paragraph [0026]).
	Cohen et al. discuss wherein the composition of the invention may contain baclofen and acamprosate as the only active ingredients.  Alternatively, the compositions may comprise additional active ingredient(s) (see paragraph [0016]).  Cohen et al teach a pharmaceutical composition comprising the combination of baclofen and acamprosate, further comprising one or several pharmaceutically acceptable excipients or carriers (see paragraphs [0018]-[0019]). 
	As such, Cohen et al. teach a method for treating Alzheimer in human subject in need thereof, comprising administering to said subject an effective amount of Baclofen and Acamprosate and an additional active ingredient, but do not teach the administration of idalopirdine.
	Yet, Arnt et al. teach that Lu AE8054 (idalopirdine) is a potent and selective 5-HT6R antagonist, and suggest the administration of idalopirdine for the treatment of Alzheimer’s disease: “with a therapeutic potential for treatment of multiple neuropsychiatric disorders involving cognitive deficits, including schizophrenia, bipolar disorder and Alzheimer’s disease,” [emphasis added] (Abstract, page 1021, and page 1030, right column, last paragraph).
	Thus, one skilled in the art would have been motivated to add idalopirdine to the known combination of baclofen and acamprosate, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. an additive effect in the treatment of Alzheimer’s disease in a human in need thereof. 
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, three known compounds which individually demonstrate neuroprotective effects in the treatment of Alzheimer’s disease could be combined in a composition in order to achieve an additive effect, with the expected result of a combination composition suitable for the treatment of Alzheimer’s disease in a human subject in need thereof. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
		Claim 10 is drawn to claim 8, and limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 is drawn to claim 8, and limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 is 
	Cohen et al additionally discuss preferred dosage amounts and route of administration:
“Acamprosate between 1 and 1000 mg/day, preferably less than 400 mg per day, more preferably less than 200 mg/day, even more preferably less than 50 mg/day, such dosages being particularly suitable for oral administration. Baclofen between 0.01 to 150 mg per day, preferably less than 100 mg per day, more preferably less than 50 mg/day, even more preferably less than 25 mg/day, such dosages being particularly suitable for oral administration” 
(see paragraphs [0145]-[0147]), which are within the dosage ranges required by instant claims 10-12 and 16.
	As such, claims 10-12 are prima facie case obvious.

Response to Arguments
5.	Applicant traverses the obviousness rejection, arguing that one skilled in the art would not have been motivated to choose idalopirdine as the additional active ingredient of Cohen, in order to combine idalopirdine with baclofen and acamprosate.
	Applicant argues the following points:
	(i) 	Arnt does not provide any results demonstrating the therapeutic effect of LuAE58054 in treating Alzheimer's disease. The authors only suggest .

	Applicant's arguments have been fully considered but they are not persuasive. Regarding the argument that Arnt does not provide results of the administration of LuAE58054 for the treatment of Alzheimer’s disease, conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	(ii)	Arnt does not suggest the combination of LuAE58054 simultaneously with baclofen and acamprosate for the treatment of Alzheimer's disease.  Arnt suggests combining LuAE58054 with antipsychotic drugs such as haloperidol (page 1029, 2nd column, 1st § of Arnt et al.). Applicant asserts that in case of the combination treatment, it is necessary to demonstrate that the cognitive efficacy of 5-HT6 antagonists is maintained in the presence of dopamine D2 antagonism, and that there can be a discrepancy which raises an issue about predictive validity of the NOR task for treatment of cognitive impairment associated with schizophrenia, which calls for caution in interpretation of the present results (page 1029, 2nd column, 1st § of Arnt et al).
Arnt effectively teaches away from combining idalopirdine except in certain limited circumstances, which are not present in Cohen.

	Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Arnt is relied upon for suggesting the administration of idalopirdine for the treatment of Alzheimer’s disease. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Thus, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, i.e. a reasonable expectation of success in the treatment of Alzheimer’s disease. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Arnt teaches away from the instantly recited combination, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Previous Double Patenting Rejections
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
7.	Claims 8-15 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 8,865,769 B2 in view of Arnt et al (International Journal of Neuropsycho-pharmacology 2010; of record).
	New claim 16 is added to the rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 9 and 10 of the prior ‘769 patent recite a composition comprising a synergistic combination of baclofen and acamprosate or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable carrier or excipient. Claims 4-6 limit the weight ratio and/or dosage of acamprosate and/or baclofen. Claim 7 limits the salt form of acamprosate. Claim 8 limits wherein baclofen and acamprosate are the only active ingredients. 
	Arnt et al teach that Lu AE8054 (idalopirdine) is a potent and selective 5-HT6R antagonist, and suggest the administration of idalopirdine for the treatment of Alzheimer’s disease: “with a therapeutic potential for treatment of multiple neuropsychiatric disorders involving cognitive deficits, including schizophrenia, bipolar disorder and Alzheimer’s disease,” see abstract on page 1021 and see page 1030, right column, last paragraph.
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Claim 16 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering simultaneously, orally and twice daily to said subject an effective amount of (i) baclofen or arbaclofen placarbil or 3-(p-chlorophenyl)-4- hydroxybutyric acid or a pharmaceutically acceptable salt thereof at a dose between 6 mg and 15 mg, and (ii) acamprosate or homotaurine or ethyl dimethyl ammonio propane sulfonate or taurine or a pharmaceutically acceptable salt thereof at a dose between 0.4 mg and 50 mg, and (iii) idalopirdine or a pharmaceutically acceptable salt thereof.
The instant claims simply claim the method of use that was disclosed in the specification of the ‘769 patent (please see paragraphs [0014] and [0026] of the ‘769 patent for discussions of treating Alzheimer’s disease).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the previously recited combination composition of baclofen and acamprosate, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. an additive effect in the treatment of Alzheimer’s disease in a human in need thereof. 

8.	Claims 8-15 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-17 of U.S. Patent No. 8,741,886 B2 in view of Arnt et al (International Journal of Neuropsycho-pharmacology 2010; of record).
	New claim 16 is added to the rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 16 of the prior ‘886 patent recite a method of treating Alzheimer’s disease in a subject in need thereof comprising administering a composition comprising a synergistic combination of baclofen and acamprosate or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable carrier or excipient to said subject, wherein the subject is human (claim 15). Claim 3 limits wherein the baclofen and acamprosate are administered together, separately or sequentially. Claim 4 limits wherein the combination are administered repeatedly. 
	Arnt et al teach that Lu AE8054 (idalopirdine) is a potent and selective 5-HT6R antagonist, and suggest the administration of idalopirdine for the treatment of Alzheimer’s disease: “with a therapeutic potential for treatment of multiple neuropsychiatric disorders involving cognitive deficits, including schizophrenia, bipolar disorder and Alzheimer’s disease,” see abstract on page 1021 and see page 1030, right column, last paragraph.
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Claim 16 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering simultaneously, orally and twice daily to said subject an effective amount of (i) baclofen or arbaclofen placarbil or 3-(p-chlorophenyl)-4- hydroxybutyric acid or a pharmaceutically acceptable salt thereof at a dose between 6 mg and 15 mg, and (ii) acamprosate or homotaurine or ethyl dimethyl ammonio propane sulfonate or taurine or a pharmaceutically acceptable salt thereof at a dose between 0.4 mg and 50 mg, and (iii) idalopirdine or a pharmaceutically acceptable salt thereof.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the previously recited method of treating Alzheimer’s in a human subject in need thereof, comprising administering a combination of baclofen and acamprosate, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. an additive effect in the treatment of Alzheimer’s disease in a human in need thereof. 

9.	Claims 8-15 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13, 14, 17-25, 30-37 and 42 of U.S. Patent No. 9,144,558 B2.
	New claim 16 is added to the rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 14 of the prior ‘558 patent recite a method of treating Alzheimer’s disease in a subject in need thereof comprising administering a 
	The ‘558 patent specifically teaches the administration of idalopirdine for the treatment of Alzheimer’s disease in column 17 at lines 25-30: “In another particular embodiment, the drug(s) or compositions according to the present invention may be further combined with drugs or compounds which are currently under phase III clinical trial for AD. These drugs or compounds include… Idalopirdine.”
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 mg, twice daily. Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Claim 16 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering simultaneously, orally and twice daily to said subject an effective amount of (i) baclofen or arbaclofen placarbil or 3-(p-chlorophenyl)-4- hydroxybutyric acid or a pharmaceutically acceptable salt thereof at a dose between 6 mg and 15 mg, and (ii) acamprosate or homotaurine or ethyl dimethyl ammonio propane sulfonate or taurine or a pharmaceutically acceptable salt thereof at a dose between 0.4 mg and 50 mg, and (iii) idalopirdine or a pharmaceutically acceptable salt thereof.
	Thus, one skilled in the art would have been motivated to add idalopirdine to the previously recited method of treating Alzheimer’s in a human subject in need thereof, comprising administering a combination of baclofen and acamprosate, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. an additive effect in the treatment of Alzheimer’s disease in a human in need thereof. 

Claims 8-15 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of U.S. Patent No. 10,736,876 B2.
	New claim 16 is added to the rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 11 of the prior ‘876 patent recite a method of treating Alzheimer’s disease in a patient having Alzheimer’s disease, comprising administering a combination of compounds comprising idalopirdine, baclofen and acamprosate or pharmaceutically acceptable salts thereof, wherein the idalopirdine is provided at a sub-optimal dose.  Claims 2 and 3 limit wherein baclofen and/or acamprosate are administered at sub-optimal doses. Claims subject is human (claim 15). Claim 4 limits the dosage. Claims 5 and 6 limit wherein the compounds are administered together, separately or sequentially.
	Instant claim 8 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering to said subject and effective amount of baclofen, acamprosate and idalopirdine, or pharmaceutical acceptable salt(s) thereof, wherein the compounds are formulated/ administered together (claim 14) in admixture with a pharmaceutically acceptable excipient or carrier (claim 9).  Claim 10 limits wherein the baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg. Claim 11 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg.  Claim 12 limits wherein acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose between 0.4 mg and 50 mg; and wherein baclofen or a pharmaceutically acceptable salt thereof is administered at a dose between 6 mg and 15 Claim 13 limits wherein baclofen, acamprosate and idalopiridine or their pharmaceutically acceptable salts thereof are the only agents administered. Claim 15 limits wherein the baclofen, acamprosate and idalopirdine or their pharmaceutically acceptable salts thereof are administered orally.
	Claim 16 is directed to a method for treating Alzheimer in a human subject in need thereof, comprising administering simultaneously, orally and twice daily to said subject an effective amount of (i) baclofen or arbaclofen placarbil or 3-(p-chlorophenyl)-4- hydroxybutyric acid or a pharmaceutically acceptable salt thereof at a dose between 6 mg and 15 mg, and (ii) acamprosate or homotaurine or ethyl dimethyl ammonio propane sulfonate or taurine or a pharmaceutically acceptable salt thereof at a dose between 0.4 mg and 50 mg, and (iii) idalopirdine or a pharmaceutically acceptable salt thereof.
	 With regards to the dosage of the recited compounds: the starting point of baclofen or a pharmaceutically acceptable salt thereof is administered at a dose of less than 150 mg, and acamprosate or a pharmaceutically acceptable salt thereof is administered at a dose of less than 1000 mg in the claims of the ‘876 patent.  It would have been obvious to use the starting points of baclofen and acamprosate as recited by the ‘876 patent and optimize these amounts in order to treat Alzheimer’s disease with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.

Conclusion
11.	Claims 1-16 are present in the instant application. Claims 1-7 are currently withdrawn from consideration as directed to a non-elected invention. Claims 8-16 are rejected. No claim is presently allowable.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611